                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

ANDREW PIERCE,                                            :
    Plaintiff,                                            :
                                                          :
         v.                                               :       No. 3:18-cv-1858 (KAD)
                                                          :
SCOTT SEMPLE, et al.                                      :
     Defendants.                                          :       November 26, 2018

________________________________________________________________________

                                     INITIAL REVIEW ORDER

         On November 13, 2018, the plaintiff, Andrew Pierce, an inmate currently

confined at the MacDougall-Walker Correctional Institution (“MWCI”) in Suffield,

Connecticut, brought a civil action pro se against Commissioner of the Department of

Correction (“DOC”) Scott Semple, DOC Program Director Colleen Gallagher, MWCI

Warden William Mulligan, and Dr. Omprakash Pillai. Compl. (Doc. No. 1). The

plaintiff is suing all four defendants in their individual and official capacities for violating

his rights under the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et

seq., the Rehabilitation Act, and the Eighth Amendment to the United States Constitution

pursuant to 42 U.S.C. §1983, Article First, § 20 of the Connecticut Constitution,1 and

Connecticut General Statutes §§§ 46a-71, 46a-75, and 46a-77. Id. at 1, 5. He seeks

monetary, injunctive, and declaratory relief. Id. at 20. On November 16, 2018,

Magistrate Judge William I. Garfinkel granted the plaintiff’s motion to proceed in forma

pauperis. See Order No. 6. For the following reasons, the complaint is dismissed in part.



          1
            The plaintiff states that he is bringing his claim under “Article II, Section 20 of the Constitution
of the State of Connecticut.” Compl. at 1. However, no such provision exists under the Connecticut
Constitution. The Court presumes the plaintiff is referring to Article First, § 20, which protects against
discrimination and provides for equal protection of the law.
        Standard of Review

        Under 28 U.S.C. § 1915A, the Court must review prisoner civil complaints and

dismiss any portion of the complaint that is frivolous or malicious, that fails to state a

claim upon which relief may be granted, or that seeks monetary relief from a defendant

who is immune from such relief. Although detailed allegations are not required, the

complaint must include sufficient facts to afford the defendants fair notice of the claims

and the grounds upon which they are based and to demonstrate a right to relief. Bell

Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007). Conclusory allegations are not

sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The plaintiff must plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atlantic, 550 U.S. at 570.

Nevertheless, it is well-established that “[p]ro se complaints ‘must be construed liberally

and interpreted to raise the strongest arguments that they suggest.’” Sykes v. Bank of

America, 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons,

470 F.3d 471, 474 (2d Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d

Cir. 2010) (discussing special rules of solicitude for pro se litigants).

        Allegations

        The plaintiff suffers from renal failure which requires him to undergo dialysis

treatment three times per week. Compl. ¶ 30. In 2008, the DOC decided that all

prisoners in need of dialysis treatment would be housed in MWCI because it would

reduce the need for transportation. Id. at ¶ 37. The DOC cited this policy change as a

“cost saving measure.” Id. at ¶ 38.




                                               2
        In 2015, the plaintiff was designated as a level-three prisoner, but has since

progressed to a level-one prisoner, indicating a prisoner with the least need for restrictive

housing. See Compl. at ¶¶ 33, 35-36. However, the defendants have placed him in

MWCI, a level-four facility which generally houses inmates with greater security risks or

lengthier sentences. Id. at ¶¶ 31, 34. Although the plaintiff has been eligible for less

restrictive housing assignments, the defendants have refused to transfer him out of

MWCI because of his need for dialysis treatment. Id. at ¶ 36.

        There are vast differences between MWCI, a level-four facility, and lower level

facilities. Compl. ¶ 39. Inmates at MWCI are confined in their cells for longer periods of

time than those at lower level facilities. Id. There are no level-one, level-two, or level-

three facilities that confine prisoners for as long as MWCI. Id. at ¶¶ 40-42. Inmates at

lower level facilities are also more likely to achieve success upon release whereas

inmates at MWCI are at a greater risk of recidivism. Id. at ¶ 39. There are also greater

security risks at higher level facilities like MWCI. Id.

        The plaintiff does not have any outstanding security or classification issues which

would warrant higher level security confinement. Compl. ¶ 43. On multiple occasions,

he sent requests to MWCI staff that he be assigned to a facility based on his overall

security classification. Id. at ¶ 45. The defendants denied all of his transfer requests

because of his need for dialysis. Id. at ¶ 46.; Pl.’s Exs. A-B (Doc. No. 1 at 24-27). The

plaintiff has also attempted to gain access to vocational services, which the defendants

have also denied. See Compl. ¶¶ 81-82. The defendants have not put forth any

penological interest in housing the plaintiff, a level-one inmate, at MWCI or at any high

level facility. Id. at ¶ 48.




                                              3
         The plaintiff’s confinement at MWCI has twice placed him at risk for life

threatening infections. Compl. ¶ 49. He is particularly susceptible to staph infections,

and his confinement at MWCI, a much less sterile facility, has exposed to him greater

risks of infections in his dialysis port. Id. at ¶¶ 50-56. In 2014, he brought suit against

Dr. Pillai after he contracted Methicillin-resistant Staphylococcus aureus (“MRSA”) at

MWCI and was denied antibiotics for treatment. Id. at ¶ 53; Pierce v. Pillai, No. 3:14-

CV-1477 (VLB), 2014 WL 5242885 (D. Conn. Oct. 15, 2014).2

         On October 1, 2018, while undergoing dialysis treatment, the plaintiff exhibited

symptoms of infection, including low blood pressure, lethargy, dizziness, and a high body

temperature. Compl. ¶ 57. He was rushed to the emergency department at the UConn

Health Center where he was immediately placed on an antibiotic regimen. Id. at ¶¶ 58-

59. Two days later, he underwent surgery to remove the infected tissue and install a

temporary catheter. Id. at ¶¶ 60-61. On October 4, doctors placed a “wound vacuum”

(“VAC”)3 on his open surgical wound. Id. at ¶ 63. His catheter was removed on October

5. Id. at ¶ 64. A permanent catheter was placed in his groin on October 8. Id. at ¶ 66.

The plaintiff was discharged from UConn on October 9. Id. at ¶ 67. His treating

physician, Dr. Shu, ordered that a VAC be replaced upon his return to MWCI in order to

properly effectuate the healing of his surgical wounds and decrease pain. Id.




         2
           On November 15, 2016, Judge Vanessa Bryant granted summary judgment in favor of the
defendant, Dr. Pillai, because the plaintiff failed to present any evidence that Dr. Pillai acted with deliberate
indifference to his medical needs. Pierce v. Pillai, No. 3:14-CV-1477 (VLB), 2016 WL 6774225 (D.
Conn. Nov. 15, 2016).
         3
           A vacuum-assisted closure or “VAC” is a healing device placed on an open wound to remove
excess fluid, decrease air pressure, and stimulate new tissue growth. Vacuum-Assisted Closure of a
Wound, Health Library, JOHNS HOPKINS MEDICINE, https://www.hopkinsmedicine.org/healthlibrary/test_p-
rocedures/other/vacuum-assisted_closure_of_a_wound_135,381.


                                                       4
       When he returned to MWCI on October 9, officials informed the plaintiff that

they did not have a replacement VAC and sent him back to his housing unit. Compl. ¶

68. Instead, the plaintiff was placed on Oxycodone, a powerful opiate, for his pain. Id. at

¶ 69. The next day, he was re-admitted to the medical unit at MWCI pending his

application for a replacement VAC. Id. at ¶ 70. On October 11, he was evaluated by the

Dr. Pillai, who informed him that he had cancelled Dr. Shu’s order for a VAC and would

instead prescribe Oxycodone. Id. at ¶ 71. The plaintiff told Pillai that he was not

comfortable taking heavy doses of opiates for thirty days and would really prefer the

VAC. Id. at ¶ 72.

       After a few weeks on Oxycodone, the plaintiff began noticing signs of addiction.

Compl. ¶ 73. Although he informed medical staff at MWCI about his condition and

requested that Pillai honor Dr. Shu’s order for a VAC, the plaintiff was kept on the same

treatment regimen. Id. at ¶ 74. The plaintiff went to the medical unit and spoke with a

nurse, requesting that he be taken off Oxycodone. Id. at ¶ 75. The nurse agreed. Id.

Subsequently, the plaintiff experienced numerous withdrawal symptoms, including chills,

body aches, anger, and depression. Id. at ¶ 76.

       Discussion

       ADA and Rehabilitation Act

       The plaintiff purports to brings claims against all defendants in both their

individual and official capacities, for violating his rights under Title II of the ADA and §

504 of the Rehabilitation Act. However, “neither Title II of the ADA nor §504 of the

Rehabilitation Act provides for individual capacity suits against state officials.” Garcia

v. S.U.N.Y. Health Sciences Center of Brooklyn, 280 F.3d 98, 107 (2d Cir. 2001). See




                                              5
also, Super v. J. D’Amelia & Associates, LLC, No. 3:09-CV-831 (SRU), 2010 WL

3926887, at *13 (D. Conn. Sept. 30, 2010); Nails v. Laplante, 596 F. Supp. 2d 475, 481

(D. Conn. 2009). Therefore, claims against the defendants in their individual capacities

shall be dismissed. The court next looks to whether the plaintiff has adequately stated a

claim against the defendants in their official capacities.4

         Preliminarily, the court notes that Congress expressly abrogated the States’

Sovereign Immunity with respect to claims brought under Title II of the ADA. United

States v. Georgia, 546 U.S. 151,159 (2006). However, whether sovereign immunity was

abrogated by the Rehabilitation Act, or whether states are deemed to have waived

sovereign immunity by accepting federal funds, is a less settled question. Several district

court decisions have held that Connecticut has waived its sovereign immunity with

respect to claims brought under § 504 of the Rehabilitation Act whether for

compensatory or injunctive relief. See Super, 2010 WL 3926887, *12; see also Fowler v.

Department of Corr., No. 3:17-CV-00848 (JAM), 2017 WL 3401252, at *5 (D. Conn.

Aug. 8, 2017) (plaintiff may bring official capacity suit against state or its agent under §

504 of Rehabilitation Act). Moreover, the Connecticut Appellate Court, in Mercer v.

Strange, 96 Conn. App. 123, 131 n.8 (2006) acknowledged the district court’s

determination in this regard. For purposes of this review, this issue does not present an

impediment to the plaintiff’s complaint.

          To state a claim under the ADA or Rehabilitation Act, the plaintiff must allege:

(1) that he is a “qualified individual” with a disability; (2) that he was excluded from



         4
           A claim against a state official in his/her official capacity is essentially a claim against the state.
See Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989); Kentucky v. Graham, 473 U.S. 159, 169
(1985).


                                                        6
participation in a public entity’s services, programs or activities or was otherwise

discriminated against by a public entity; and (3) that such exclusion or discrimination was

due to his disability. Fulton v. Goord, 591 F.3d 37, 43 (2d Cir. 2009) (quoting Hargrave

v. Vermont, 340 F.3d 27, 34-35 (2d Cir. 2003)). Furthermore, proof required under the

ADA is substantially the same as for claims brought under § 504 of Rehabilitation Act.

Clarkson v. Coughlin, 145 F.R.D. 339, 348 (S.D.N.Y. 1993). A “qualified individual” is:

           an individual with a disability who, with or without reasonable
           modifications to rules, policies, or practices, the removal of
           architectural, communication, or transportation barriers, or the
           provision of auxiliary aids and services, meets the essential eligibility
           requirements for the receipt of services or the participation in programs
           or activities provided by a public entity.

Fulton, 591 F.3d at 43 (quoting 42 U.S.C. § 12131(2)). The ADA and Rehabilitation Act

both require that the plaintiff demonstrate a physical or mental impairment to be deemed

to have a “disability.” Smith v. Masterson, 353 F. App’x 505, 507 (2d Cir. 2009). “A

qualified individual can base a discrimination claim on one of three available theories: (1)

intentional discrimination (disparate treatment); (2) disparate impact; and (3) failure to

make a reasonable accommodation.” Fulton, 591 F.2d at 43 (quoting Tsombanidis v.

West Haven Fire Dep’t, 352 F.3d 565, 573 (2d Cir. 2003)). Intentional discrimination

may be inferred when the official acted with “deliberate indifference to the strong

likelihood that a violation of federally protected rights will result from the

implementation of the challenged policy . . . or custom.” Bartlett v. New York State Bd.

Of Law Examiners, 156 F.3d 321, 331 (2d Cir. 1998) (internal quotations omitted),

overruled on other grounds, Sutton v. United Air Lines, Inc., 527 U.S. 471 (1999).

       Here, the plaintiff alleges that the DOC’s decision to confine all inmates in need

of dialysis treatment at MWCI, regardless of their security classification, to reduce



                                              7
transportation costs amounted to discrimination under the ADA and Rehabilitation Act.

The defendants rejected all of his transfer requests because of his medical condition and

his need for dialysis, despite the fact that he is a level-one prisoner and could be confined

at a facility with a much lower-level security classification. The court does not speculate

as to whether non-discriminatory reasons exist for the DOC’s decision to house the

plaintiff at MWCI. Construing the plaintiff’s allegations liberally, the ADA and

Rehabilitation Act are sufficiently pled at this stage and may proceed against the

defendants in their official capacities for compensatory, injunctive, and declaratory relief.

       42 U.S.C. §1983 – Eighth Amendment Claims

       Pursuant to 42 U.S.C. §1983, the plaintiff brings what appear to be two distinct

Eighth Amendment claims. One is based on his confinement in MWCI, despite his

susceptibility to infection, and the other is based on Dr. Pillai’s refusal to order a VAC

and over-prescribing Oxycodone. The Court construes the plaintiff’s allegations as

claims of deliberate indifference to serious medical needs.

       Preliminarily, again, the complaint purports to bring these claims against all

defendants in both their individual and official capacities. To the extent that the plaintiff

seeks money damages from the defendants in their official capacities, such a request for

relief is barred by the Eleventh Amendment. See Kentucky v. Graham, 473 U.S. 159

(1985) (Eleventh Amendment, which protects the state from suits for monetary relief,

also protects state officials sued for damages in their official capacity); Quern v. Jordan,

440 U.S. 332, 342 (1979) (Section 1983 does not override a state’s Eleventh Amendment

immunity).




                                              8
       To prevail on a claim for deliberate indifference to a serious medical need, the

plaintiff must show both that his need was serious and that defendants acted with a

sufficiently culpable state of mind. See Smith v. Carpenter, 316 F.3d 178, 184 (2d Cir.

2003) (citing Estelle v. Gamble, 429 U.S. 97, 105 (1976)). There are both objective and

subjective components to the deliberate indifference standard. See Hathaway v.

Coughlin, 37 F.3d 63, 66 (2d Cir. 1994). Objectively, the alleged deprivation must be

“sufficiently serious.” Wilson v. Seiter, 501 U.S. 294, 298 (1991). “When the basis for a

prisoner’s Eighth Amendment claim is a temporary delay or interruption in the provision

of otherwise adequate medical treatment, it is appropriate to focus on the challenged

delay or interruption in treatment rather than the prisoner’s underlying medical condition

alone in analyzing whether the alleged deprivation is, in objective terms, sufficiently

serious, to support an Eighth Amendment claim.” Smith, 316 F.3d at 185 (emphasis in

original; internal quotations omitted). Subjectively, defendants must have been actually

aware of a substantial risk that the plaintiff would suffer serious harm as a result of their

actions or inactions. See Salahuddin v. Goord, 467 F.3d 263, 280–81 (2d Cir. 2006).

       Negligence that would support a claim for medical malpractice does not rise to

the level of deliberate indifference and is not cognizable under § 1983. Salahuddin, 467

F.3d at 280; see also Estelle, 429 U.S. at 106 (“Medical malpractice does not become a

constitutional violation merely because the victim is a prisoner”). Moreover, a difference

of opinion regarding what constitutes an appropriate response and/or treatment to the

prisoner’s medical conditions does not establish an Eighth Amendment claim. See

Ventura v. Sinha, 379 F. App’x 1, 2–3 (2d Cir. 2010); Chance v. Armstrong, 143 F.3d

698, 703 (2d Cir. 1998). The act complained of must “shock[] the conscience” by




                                              9
constituting a “[a] complete denial of, or intentional effort to delay access to, medical

care, or a reckless or callous indifference” to the plaintiff’s well-being. See McCloud v.

Delaney, 677 F. Supp. 230, 232 (S.D.N.Y. 1988) (quoting United States ex rel. Hyde v.

McGinnis, 429 F.2d 864 (2d Cir. 1970); citing Harding v. Kuhlmann, 588 F. Supp. 1315

(S.D.N.Y. 1984)).

       The plaintiff has not stated a plausible Eighth Amendment claim against Semple,

Gallagher, or Mulligan. Although the allegations show that he suffers from a serious

medical condition, they do not include allegations that any of these defendants

consciously disregarded a substantial risk that the plaintiff would suffer harm solely

based on his confinement in MWCI. Indeed, the plaintiff does not mention any of these

defendants in his statement of facts. It appears he has named them as defendants simply

because they maintain supervisory roles at MWCI and in the DOC.

       However, the doctrine of respondeat superior is not a basis for a finding of

liability or the awarding of monetary damages under § 1983. Johnson v. Glick, 481 F.2d

1028, 1034 (2d Cir. 1973). This is so because “the personal involvement of [the named]

defendants in [the] alleged constitutional deprivations is a prerequisite to an award of

damages under section 1983.” Gill v. Pidlypchak, 389 F.2d 379, 380 (2d Cir. 2004);

Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994). See also, Gronowski v. Spencer, 424

F.3d 285, 293 (2d Cir. 2005)(“[A] plaintiff must show … that the defendant was

personally involved—that is, he directly participated—in the alleged constitutional

deprivations.”) “Direct participation as a basis of liability in this context requires

intentional participation in the conduct constituting a violation of the victim's rights by

one who knew of the facts rendering it illegal.” As a result, a supervisor, who is not




                                              10
alleged to have directly participated in the alleged constitutional violation, may only be

liable under Section 1983 if he “was grossly negligent in supervising subordinates who

committed the wrongful acts; or … [he] exhibited deliberate indifference to [plaintiff’s]

rights by failing to act on information indicating that unconstitutional acts were

occurring.” Provost v. City of Newburgh, 262 F.3d 146, 154 (2d Cir. 2001). Therefore,

the Eighth Amendment claims against defendants Semple, Gallagher and Mulligan are

dismissed without prejudice. The plaintiff may amend the complaint within 21 days to

include allegations as would satisfy the principles outlined herein, should the plaintiff

believe such facts to exist.

        As to Dr. Pillai, construed liberally, the plaintiff’s allegations state a plausible

Eighth Amendment claim for deliberate indifference to medical needs. The plaintiff

alleges that Dr. Pillai cancelled Dr. Shu’s order for a VAC to help heal the plaintiff’s

surgical wound and over-prescribed Oxycodone which caused the plaintiff to develop

addiction symptoms. The Court will permit the Eighth Amendment claim for deliberate

indifference to medical needs to proceed against Dr. Pillai in his individual capacity for

damages and in his official capacity for injunctive relief.5

        Finally, the plaintiff requests that the Court exercise supplemental jurisdiction

over his state law discrimination claims. This Court may exercise supplemental

jurisdiction over state law claims under 28 U.S.C. § 1367(a), which provides in pertinent

part:

        [I]n any civil action of which the district courts have original jurisdiction,
        the district courts shall have supplemental jurisdiction over all other claims
        that are so related to claims in the action with such original jurisdiction that

        5
           Because the plaintiff’s Eighth Amendment claim against Dr. Pillai concerns only past actions,
there is no basis for declaratory relief. See Ward v. Thomas, 207 F.3d 114, 119-20 (2d Cir. 2000) (Eleventh
Amendment bars declaration that state violated federal law in the past).


                                                    11
         they form part of the same case or controversy under Article III of the
         United States Constitution.

         "[A] federal court has jurisdiction over an entire action, including state-law

claims, whenever the federal-law claims and state law claims in the case 'derive from a

common nucleus of operative fact' and are 'such that [a plaintiff] would ordinarily be

expected to try them all in one judicial proceeding.'" Valencia ex rel. Franco v. Lee, 316

F3d 299, 305 (2d Cir. 2003) (citing and quoting United Mine Workers v. Gibbs, 383 U.S.

715,725 (1966)). Therefore, district courts apply the "common nucleus of operative fact"

test to determine whether supplemental jurisdiction exists in a given case. See, e.g.,

Morris v. Yale University School of Medicine, No. 05-CV-848 (JBA), 2006 WL 908155,

at *3 (D. Conn. Apr. 4, 2006).

         In this case, the plaintiff claims that the defendants’ decision to confine him at

MWCI because of his medical condition was discriminatory and, thus, violated Article

First, § 20 of the Connecticut Constitution6 and Connecticut General Statutes §§§ 46a-71,

46a-75, and 46a-77.7

         The Court agrees that the state law claims arise from the same set of facts as his

ADA claim, which the Court has permitted to proceed. However, neither this court nor

the Connecticut Supreme court has ever recognized a private cause of action under

Article First, § 20 of the Connecticut Constitution. See Campbell v. Quiros, No. 3:17-

CV-946 (CSH), 2018 WL 888723, at *11 (D. Conn. Feb. 13, 2018). Indeed, it appears


6
  Article First, § 20 of the Connecticut Constitution provides that “[n]o person shall be denied equal
protection of the law nor be subjected to segregation or discrimination in the exercise or enjoyment of his
or her civil or political rights because of religion, race, color, ancestry, national origin, sex or physical or
mental disability.”
7
  Section 46a-71 prohibits state agencies from discriminating through their services and use of state
facilities. Section 46a-75 prohibits discrimination in state-created educational and vocational programs.
Section 46a-77 mandates that state agencies comply with the provisions of the Commission on Human
Rights and the ADA to ensure non-discriminatory practices.


                                                       12
that the Superior Court of the State of Connecticut has consistently and unanimously

declined to recognize such a cause of action. See, Minto v. Dep't of Mental Health &

Addiction Servs., No. HHDCV176076730S, 2018 WL 710124, at *9 (Conn. Super. Ct.

Jan. 11, 2018)(“Connecticut courts have unanimously declined to recognize a private

cause of action under article first, § 20, of the Connecticut Constitution”) and cases cited

therein. Similarly, it is unclear under Connecticut law whether the statutes relied upon

establish a private right of action for compensatory or other relief. See e.g. Phillips v.

Town of Hebron, No. 16-CV-1726 (MPS), 2017 WL 3387133, at *5 (D. Conn. Aug. 7,

2017) (whether § 46a-75 creates private cause of action is question of state law). These

issues have not been determined in the state courts. Therefore, the Court declines to

exercise supplemental jurisdiction over the state law claims.

       Conclusion

       The ADA and Rehabilitation Act claims against all defendants in their individual

capacities are DISMISSED WITH PREJUDICE. The ADA and Rehabilitation Act

claims may proceed against all defendants in their official capacities for compensatory,

injunctive, and declaratory relief.

       The §1983 Eighth Amendment claims of deliberate indifference to medical needs

against defendants Semple, Mulligan and Gallagher are DISMISSED WITHOUT

PREJUDICE subject to the filing of an amended complaint within 21 days. Any

amended complaint must state specific facts showing how, if at all, Semple, Mulligan,

and Gallagher were either personally involved in the alleged constitutional deprivations,

or are otherwise liable as supervisors as set forth above. The amended complaint may not

state any new claims or list any new defendants. Failure to file an amended complaint




                                             13
that complies with these instructions within twenty-one (21) days from the date of this

order shall be deemed an abandonment of the Eighth Amendment claim against Semple,

Mulligan, and Gallagher and the dismissal shall be with prejudice.

       The §1983 Eighth Amendment claim of deliberate indifference to medical needs

as against Dr. Pillai in his individual capacity for damages and in his official capacity for

injunctive relief may proceed.

       The state law claims are dismissed.

       Orders

       (1) The Clerk shall prepare a summons form and send an official capacity service

packet, including the complaint, to the United States Marshal Service. The U.S. Marshal

is directed to effect service of the complaint on the defendants in their official capacities

at the Office of the Attorney General, 55 Elm Street, Hartford, CT 06141, within twenty-

one (21) days from the date of this order and to file a return of service within thirty (30)

days from the date of this order.

       (2) The Clerk shall verify the current work address for Dr. Pillai with the DOC

Office of Legal Affairs, mail a waiver of service of process request packet containing the

complaint (ECF No. 1) to him at the confirmed address within twenty-one (21) days of

this Order, and report to the Court on the status of the waiver request on the thirty-fifth

(35) day after mailing. If Dr. Pillai fails to return the waiver request, the Clerk shall

make arrangements for in-person service by the U.S. Marshals Service on him, and he

shall be required to pay the costs of such service in accordance with Federal Rule of Civil

Procedure 4(d).

       (3) Defendants Semple, Gallagher, and Mulligan shall file their response to the




                                              14
complaint, either an answer or motion to dismiss, within twenty-one (21) days after

service. Dr. Pillai shall file his response within sixty (60) days from the date the notice

of lawsuit and waiver of service of summons forms are mailed to him. If the defendants

choose to file an answer, they shall admit or deny the allegations and respond to the

cognizable claims recited above. They may also include any and all additional defenses

permitted by the Federal Rules.

       (4) Discovery, pursuant to Fed. R. Civ. P. 26-37, shall be completed within six

months (180 days) from the date of this order. Discovery requests need not be filed with

the court.

       (5) All motions for summary judgment shall be filed within seven months (210

days) from the date of this order.

       (6) Pursuant to Local Civil Rule 7(a), a nonmoving party must respond to a

dispositive motion within twenty-one (21) days of the date the motion was filed. If no

response is filed, or the response is not timely, the dispositive motion can be granted

absent objection.

       (7) If the plaintiff changes his address at any time during the litigation of this

case, Local Court Rule 83.1(c)2 provides that the plaintiff MUST notify the court.

Failure to do so can result in the dismissal of the case. The plaintiff must give notice of a

new address even if he is incarcerated. The plaintiff should write “PLEASE NOTE MY

NEW ADDRESS” on the notice. It is not enough to just put the new address on a letter

without indicating that it is a new address.




                                               15
SO ORDERED.

Dated at Bridgeport, Connecticut this 26th day of November 2018.



                                               _________/s/_______________
                                                 Kari A. Dooley
                                                 United States District Judge




                                  16
